                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MICHAEL R. HARDING and SALLY                    )
 HARDING, his wife,                              )
                                                 )
                        Plaintiffs,              )
                                                 )
                v.                               )   C.A. No. 17-251 (MN) (SRF)
                                                 )
 A.O. SMITH CORP., et al.                        )
                                                 )
                        Defendants.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on January 22, 2019, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 212) in this action, recommending that the Court grant the unopposed

motions for summary judgment of Defendants Gardner Denver, Inc., Crosby Valve LLC, DAP,

Inc., Foster Wheeler LLC, Rheem Manufacturing Company, Burnham LLC, individually and as

successor to Burnham Corporation, Superior Boiler Works, Inc., Spirax Sarco, Inc., Slant/Fin

Corporation, Dominion Energy Nuclear Connecticut, Inc. f/k/a Dominion Nuclear Connecticut

Inc., A.O. Smith Corporation, and Air & Liquid Systems Corporation, as successor by merger to

Buffalo Pumps, Inc.;

               WHEREAS, no party filed objections to the Report and Recommendation pursuant

to 72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding

no clear error on the face of the record;

               THEREFORE, IT IS HEREBY ORDERED this 6th day of February 2019 that the

Report and Recommendation is ADOPTED.

               Defendant Gardner Denver, Inc.’s Motion for Summary Judgment (D.I. 142) is

GRANTED.
              Defendant Crosby Valve LLC’s Motion for Summary Judgment (D.I. 144) is

GRANTED.

              Defendant DAP, Inc.’s Motion for Summary Judgment (D.I. 145) is GRANTED.

              Defendant Foster Wheeler LLC’s Motion for Summary Judgment (D.I. 151) is

GRANTED.

              Defendant Rheem Manufacturing Company’s Motion for Summary Judgment

(D.I. 155) is GRANTED.

              Defendant Burnham LLC, individually and as successor to Burnham Corporation’s

Motion for Summary Judgment (D.I. 157) is GRANTED.

              Defendant Superior Boiler Works, Inc.’s Motion for Summary Judgment (D.I. 159)

is GRANTED.

              Defendant Spirax Sarco, Inc.’s Motion for Summary Judgment (D.I. 161) is

GRANTED.

              Defendant Slant/Fin Corporation’s Motion for Summary Judgment (D.I. 163) is

GRANTED.

              Defendant Dominion Energy Nuclear Connecticut, Inc. f/k/a Dominion Nuclear

Connecticut Inc.’s Motion for Summary Judgment (D.I. 164) is GRANTED.

              Defendant A.O. Smith Corporation’s Motion for Summary Judgment (D.I. 166) is

GRANTED.

              Defendant Air & Liquid Systems Corporation, as successor by merger to Buffalo

Pumps, Inc.’s Motion for Summary Judgment (D.I. 170) is GRANTED.

              The Clerk of Court is HEREBY DIRECTED to enter Judgment in favor of

Defendants Gardner Denver, Inc., Crosby Valve LLC, DAP, Inc., Foster Wheeler LLC, Rheem




                                             2
Manufacturing Company, Burnham LLC, individually and as successor to Burnham Corporation,

Superior Boiler Works, Inc., Spirax Sarco, Inc., Slant/Fin Corporation, Dominion Energy Nuclear

Connecticut, Inc. f/k/a Dominion Nuclear Connecticut Inc., A.O. Smith Corporation, and Air &

Liquid Systems Corporation, as successor by merger to Buffalo Pumps, Inc. and against Plaintiffs

Michael R. Harding and Sally Harding.




                                                   The Honorable Maryellen Noreika
                                                   United States District Court Judge




                                               3
